PER CURIAM.
Appellant’s first point on appeal is merit-less, see Ragland v. State, 358 So.2d 100 (Fla. 3d DCA 1978), and thus we affirm the judgment. However, as there is a variance between the sentencing portion of the judgment and the order placing Jones on probation, we remand for correction or clarification of the sentence imposed herein.
The court adjudicated appellant guilty of the burglary and petit theft offenses, and orally placed him on two years probation without specifying whether this disposition pertained to the burglary or petit theft adjudication. To add to the ambiguity, the written judgment exemplified imposition of two years probation for both offenses jointly; whereas, the written probation order designated two years probation specifically for burglary, without mention of the petit theft offense.
Affirmed, but remanded for sentence clarification.
RYDER, C.J., and FRANK and HALL, JJ., concur.